Per Curiam :
By rule 15 of the rules of this department it is provided that at least twenty days before a term of the Appellate Division at which a cause may be noticed for argument the appellant shall serve upon the attorney for the respondent three printed copies of his brief and points upon which he intends to rely upon the argument yith a reference to all the authorities which he intends to cite to the court-It is further provided that at least eight days before said term the respondent shall servé upon the attorney for the appellant three printed copies of his brief and points with a reference to' all the authorities which he intends to cite to the court. Thereafter if the appellant desires to present a brief or points in reply he may serve the same upon the attorney for the respondent at least three days before said term.
This, is a motion to put a case over the term, made by the respondent, upon the ground that the printed copies of the appellant’s brief were not served upon the attorney for- the respondent until within fifteen days of the commencement of the term.
This rule was intended not only for the benefit of the litigating parties but also for the benefit of the court, that the attention of either party may be directed to the exact question raised by- his opponent upon the appeal. The rule has been found to be a valuable one, in confining arguments to the single issue raised by the attorneys upon the appeal, and we are inclined to enforce a strict observance théreof.
In answer to this motion the appellant states no special reason why his default should be excused or that the interests of his client would suffer by a postponement of the case as asked for. If such *338excuse were shown and the necessity for an early hearing were made clearly to appear, the court .might upon terms, or otherwise, relieve the appellant from the consequences of his default, and refuse to compela postponement of the argument. There is no reason,-therefore,-wby the rule in the case at bar should not be enforced and the case be postponed. /
- The rule itself prescribes no penalty for its violation. The court is, therefore, .left with full power to give full protection to every, party from either a willful disobedience of the rule-or from such a non-compliance therewith as will prejudice his rights.-
The case should be put over the term, and it is so . ordered.
Ajl concurred. •
Motion to ¡3ut ’over term- granted.